TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 3, 2014



                                      NO. 03-14-00689-CV


                                        J. M., Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE ROSE


This is an appeal from the district court. Having reviewed the record, it appears that the Court

lacks jurisdiction over the appeal.    Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.